Citation Nr: 0510358	
Decision Date: 04/11/05    Archive Date: 04/21/05	

DOCKET NO.  03-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a head injury. 

2.  Entitlement to service connection for claimed residuals 
of a spinal injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1956 to May 1958.  
He also had service with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the VARO in 
Jackson, Mississippi.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a comitant duty to insure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In Stegall, the United States Court of Appeals for Veterans 
Claims (Court) held that "where...the remand orders of the 
Board...are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  The Court's holding 
essentially requires that the Board ensure that development 
undertaken by the Board is complete.

A review of the evidence of record in the instance case 
discloses that the case was remanded by the Board in March 
2004 for both procedural and substantive purposes.  
Unfortunately, as pointed out by the veteran's accredited 
representative, the VA physician who conducted the spinal 
examination of the veteran in October 2004 did not provide 
satisfactory responses to the questions that were asked of 
him in the remand.  For example, with regard to X-ray studies 
of the skull, the physician stated that he did not review 
them because "I am not qualified to do so.  I recommend that 
if he needs further evaluation of his skull that he obtain 
either a neurological or neurosurgical evaluation."  It is 
not clear whether the physician had access to X-ray studies 
of the skull that were taken the day of the examination and 
were interpreted by the examining radiologist as showing no 
evidence of acute or chronic injury.  The physician opined 
that it was "extremely difficult" to determine whether or not 
the veteran's current cervical spine problems were related to 
the reported accident in service in 1957.  He noted there was 
no record with regard to the exact findings contemporaneous 
with service, but he also added that it "is feasible" that 
the cervical spine injury reported at that time "could have 
precipitated early onset of serosas and radiculopathy."  A 
review of the remand reflects that the Board had asked the 
examiner to state whether in his opinion it was at least as 
likely as not that any head or spinal disability could be 
associated with a disease or injury in service, or otherwise 
be related to the veteran's active service.  The Board notes 
that the phrase at least as likely as not essentially means 
more than a 50 percent probability.  This request was not 
addressed by the examiner.  The representative referred, in 
his March 2005 informal hearing presentation, to shortcomings 
in the report of the examination and essentially asks that 
the veteran be accorded a more comprehensive examination with 
opinion by a physician knowledgeable in neurological 
disorders.  

The Board notes that the veteran was provided with a 
comprehensive communication regarding VA's duties to notify 
and assist him in April 2004.  This communication 
specifically informed him of what information was needed from 
him.  The record reflects the veteran has not been responsive 
to VA's request for more specific information regarding his 
claims.

Nevertheless, based on a review of the record as it stands, 
the Board agrees with the representative that additional 
development is in order and the case is REMANDED for the 
following actions:

1.  The veteran should be asked to list 
the names of any and all physicians who 
have treated him for head and spinal 
complaints in the years following 
service, particularly in the years closer 
to service discharge.  He should also be 
provided with a VA Form 21-4142 
(authorization and consent to release 
information) for any health care provider 
listed so that treatment information can 
be obtained from that individual.  

2.  VA should forward the claims file to 
the examiner who conducted the October 
2004 spinal examination.  After reviewing 
the claims folder, including the skull 
X-ray study, the examiner should provide 
an opinion, based on a review of the 
entire evidence of record, as to whether 
it is at least as likely as not (at least 
a 50 percent probability) that any 
current spinal and/or head disorder is or 
are attributable to the veteran's active 
service.  The examination should provide 
the complete rationale for any opinion 
expressed.  If the examiner is not 
available or is still unwilling to make 
such a statement, a physician 
knowledgeable in neurologic disorders 
should review the claims file and provide 
the necessary opinion and the complete 
rationale for any opinion expressed.  Any 
studies deemed to be helpful in forming 
an opinion are authorized.  

3.  Thereafter, the RO should 
readjudicate the claims in light of all 
the pertinent evidence and legal 
authority.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and 
discussion about the applicable laws and 
regulations.  They should be provided 
with a reasonable period of time in which 
to respond.

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No inference shall be drawn regarding the final disposition 
of the claim as a result of this action.  The purposes of 
this REMAND are to obtain additional information and to 
comply with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




